U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – K [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Fiscal Year Ended December 31, 2008 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1559137 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 900 Bedford Street Stamford, Connecticut 06901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 324-7500 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock, par value $2.00 per share Indicate by check mark if the registrant in a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933. Yeso Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934.
